Rule 424(b)(2) Registration No. 333-157642 Pricing Supplement dated July 19, 2011 (To Prospectus dated March 2, 2009 and Prospectus Supplement dated March 10, 2009) TOYOTA MOTOR CREDIT CORPORATION Medium-Term Notes, Series B - Floating Rate Capitalized terms used in this Pricing Supplement that are defined in the Prospectus Supplement shall have the meanings assigned to them in the Prospectus Supplement. CUSIP: 89233P5C6 Principal Amount (in Specified Currency): $56,000,000.TMCC may increase the Principal Amount prior to the Original Issue Date but is not required to do so. Issue Price: 100% Initial Trade Date: July 15, 2011 Original Issue Date: July 25, 2011 Stated Maturity Date: July 25, 2013 Initial Interest Rate: Three month LIBOR determined on July 21, 2011 plus 0.23%, accruing from July 25, 2011 Interest Payment Dates: The 25th of each January, April, July and October, commencing on October 25, 2011, and on the Stated Maturity Date Net Proceeds to Issuer: $55,988,000 Agents: Morgan Stanley & Co, LLC (as successor-in-interest to Morgan StanleyCo. Incorporated) (“Morgan Stanley”) Toyota Financial Services Securities USA Corporation (“TFSS USA”) Morgan Stanley’s Discount or Commission: 0.00% Morgan Stanley’s Capacity: [] Agent [X] Principal TFSS USA’s Discount or Commission: 0.20% TFSS USA’s Capacity: [X] Agent [] Principal Calculation Agent: Deutsche Bank Trust Company Americas Interest Calculation: [X] Regular Floating Rate Note [] Inverse Floating Rate Note: Fixed Interest Rate: [] Floating Rate/Fixed Rate Note: Fixed Interest Rate: Fixed Rate Commencement Date: [] Other Floating Rate Note (See attached Addendum) Interest Rate Basis: [] CD Rate [] CMS Rate [] CMT Rate [] Commercial Paper Rate [] Eleventh District Cost of Funds Rate [] Federal Funds Rate [] Federal Funds Open Rate [X] LIBOR [] Prime Rate [] Treasury Rate [] Other (see attached Addendum) If CMS: Designated CMS Maturity Index: If CMT: Designated CMT Maturity Index: Designated CMT Reuters Page: [] T7051 [] T7052 If LIBOR: Designated LIBOR Page:Reuters Index Currency:U.S. dollars If CD Rate or LIBOR Index Maturity:3 month Spread (+/-):+0.23% Spread Multiplier:N/A Maximum Interest Rate:N/A Minimum Interest Rate:N/A Initial Interest Reset Date: October 25, 2011 Interest Rate Reset Period: Quarterly Interest Reset Dates: Each Interest Payment Date Interest Rate Reset Cutoff Date: N/A Interest Determination Date: The second London Banking Day preceding each Interest Reset Date Day Count Convention: [] 30/360 [X] Actual/360 [] Actual/Actual Business Day Convention [] Following [X] Modified Following, adjusted Redemption:Not Applicable Redemption Date(s): Notice of Redemption: Repayment:Not Applicable Optional Repayment Date(s): Repayment Price: Original Issue Discount:Not Applicable Total Amount of Original Issue Discount: Yield to Maturity: Initial Accrual Period: Specified Currency:U.S. dollars Minimum Denomination/Minimum Incremental Denomination:$1,000 and $1,000 increments thereafter If a Reopening Note, check [], and specify: Initial Interest Accrual Date: ADDITIONAL TERMS OF THE NOTES Settlement Date We expect that delivery of the Notes will be made against payment therefor on the Original Issue Date, which will be the sixth Business Day following the Initial Trade Date. Under Rule 15c6-1 of the Securities Exchange Act of 1934, as amended, trades in the secondary market generally are required to settle in three Business Days, unless the parties to any such trade expressly agree otherwise. Accordingly, purchasers who wish to trade the Notes on the Initial Trade Date or the next two succeeding Business Days will be required by virtue of the fact that the Notes initially will settle in six Business Days to specify alternative settlement arrangements to prevent a failed settlement and should consult their own investment advisor. Plan of Distribution Under the terms and subject to the conditions of the Fourth Amended and Restated Distribution Agreement (the “Distribution Agreement”) dated March 10, 2009, between Toyota Motor Credit Corporation (“TMCC”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays Capital Inc., Citigroup Global Markets Inc., Deutsche Bank Securities, Inc., HSBC Securities (USA) Inc., J.P. Morgan Securities Inc., Morgan Stanley and TFSS USA, Morgan Stanley, acting as principal, has agreed to purchase and TMCC has agreed to sell to Morgan Stanley $50,000,000 principal amount of the Notes (the “Morgan Stanley Notes”) at 100.00% of such principal amount, reflecting a discount or commission from the Issue Price equal to 0.00% of such principal amount.Under the terms and subject to the conditions set forth in the Distribution Agreement, Morgan Stanley is committed to take and pay for all of the Morgan Stanley Notes offered hereby, if any are taken. Under the terms and subject to the conditions set forth in the Distribution Agreement, TMCC is hereby offering $6,000,000 in principal amount of the Notes through TFSS USA, acting as agent (the “TFSS USA Notes”) at 99.80% of such principal amount, reflecting a discount or commission from the Issue Price equal to 0.20% of such principal amount. TFSS USA has agreed to use its reasonable efforts to solicit offers to purchase the TFSS USA Notes.
